Citation Nr: 1758268	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES
1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and anxiety.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1985 to November 1985 and from August 1989 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This matter was previously before the Board in April 2015, October 2015, and March 2017 at which times it was remanded for further development.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's representative requested a 90 day extension of time in November 2017 in order to submit additional evidence, but the Veteran thereafter withdrew this request.  

The issue of entitlement to a TDIU is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has PTSD that is etiologically related to service.

2.  The Veteran has major depressive disorder (MDD) that is etiologically related to service.

3.  The Veteran does not have anxiety disorder.
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, her PTSD was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).

2.  Resolving reasonable doubt in the Veteran's favor, her MDD was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  An anxiety disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  See also Patton v. West, 12 Vet. App. 272, 277 (1999).  It is often necessary to seek alternative evidence that may demonstrate the presence of markers.  The term marker refers to evidentiary signs, events, or circumstances indicating a possibility that the claimed stressor occurred, such as reports, lay statements, or behavioral changes that may be associated with the approximate timeframe of the claimed stressor.  VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 


Analysis

The Veteran seeks service connection for psychiatric disorders to specifically include PTSD, MDD and anxiety disorder.  The weight of medical evidence establishes that she has confirmed diagnoses of PTSD and MDD dating back to 2010 with no prior psychiatric treatment.  In terms of anxiety, while the Veteran is noted to have a history of anxiety, she does not have a present anxiety disorder.  Pertinent evidence includes a VA "VBR" intake evaluation report in September 2012, a VA examination report in October 2012, a private psychological report from Dr. B.T. in March 2016, and a VA examination report in April 2016.  None of these reports include a diagnosis of anxiety disorder.  While there is a private psychological report from Dr. K in October 2012 that notes that the Veteran had anxiety disorder, it was by history only.  In short, the weight of evidence is against a finding of anxiety disorder at any point during the pendency of this appeal.  Accordingly, the claim for service connection for this disability is denied.  See Brammer v. Derwinski; 3 Vet. App 223 (1992); McLain v. Nicholson, 21 Vet. App. 319 (2007).

The crux of this appeal with respect to the Veteran's PTSD and MDD disabilities turns on establishing in-service incurrence or aggravation of a disease of injury and establishing a causal relationship to service.  Shedden v. Principi, 381 F.3d at 1166.  The Veteran's service treatment records do not show complaints or treatment of a psychiatric nature nor does she contend as much.  Rather, she asserts that while her psychiatric symptoms began in service, she did not seek medical attention for them until after service.  She attributes her psychiatric symptoms to stress and emotional abuse during basic training, as well as to a military sexual assault (MST) that she asserts occurred while she was in advanced individual training (AIT).  As far as the MST, she reported to a VA examiner in April 2016 that towards the end of her AIT training in "1985 or 1986," her AIT instructor took her to the barracks to teach her how to read maps and he sexually assaulted her.  As is set out in the law and regulations above, claims for service connection for PTSD require corroboration of inservice stressors.  Corroboration for sexual assault assertions as noted above can include markers and opinions from medical professionals.  38 C.F.R. § 3.304(f)(5).

In terms of markers such as statements from laymen including from fellow servicemen or evidence of behavioral changes, there is no such evidence.  Regarding medical opinions, there is the opinion of a VA examiner in October 2012 who found that the evidence of the alleged military sexual assault was of questionable credibility.  She based this opinion on invalid psychometric testing showing symptom exaggeration as well as inconsistencies in the veteran's self report.  She further noted that the additional reported stressors of emotional abuse and stress during basic training were insufficient to meet the criteria for PTSD.  However, there is also the opinion of a VA examiner in April 2016 who found that the Veteran was consistent in her report of the details, time period and circumstances of the MST.  It was based on this fact that he amended his opinion negating a link between the Veteran's PTSD and service to not being able to render such an opinion without resorting to speculation.  

While the evidence is far from conclusive in determining whether the sexual assault occurred, the Veteran's consistent statement of the assault as acknowledged by the April 2016 examiner provides some corroborating evidence.  See 38 C.F.R. § 3.304 (f)(5).  The Board thus finds that the evidence is at least in equipoise as far as establishing that the MST occurred.  Accordingly, by resolving reasonable doubt in the Veteran's favor, the Board finds that the sexual assault as asserted by the Veteran occurred.  38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

In terms of establishing a causal relationship between the Veteran's PTSD and MDD and service, it should be noted that the Veteran's clinical picture is complicated by her history of physical abuse and attempted sexual abuse in childhood, domestic abuse in adulthood, and the death of her three year old child.  It should also be noted that there are a number of treatment records and examination reports that reflect the Veteran's diagnoses of PTSD and MDD and her report of trauma, including the MST in service, but they do not include an actual nexus opinion.  Nonetheless, there are medical opinions that do address the nexus element of this claim.  In this regard, a VA examiner in October 2012 concluded that a determination about whether the Veteran had PTSD due to the MST could not be made without resorting to speculation due the Veteran's history of other traumatic events and the questionable credibility of her self-report.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009 (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  This examiner also opined that it was less likely than not that the Veteran's depression was related to her military service since there was no clear link between her depression and her military service.  There is also the opinion of a VA examiner in May 2017 who was similarly unable to render a nexus opinion between the Veteran's PTSD and service without resorting to speculation.  He too negated a nexus between the Veteran's depression and service.  In addition, there is the March 2016 opinion by a private psychologist, Dr. B.T., who said that the Veteran disclosed a significant trauma history involving sexual victimization and experiencing emotional abuse while enlisted in the military and that her history of trauma in the military was affecting her mental health.  He went on to opine that she met the criteria for PTSD related to those events.  Furthermore, there is the opinion by Dr. H.-G. in October 2014 who related the Veteran's MDD and PTSD at least in part to the MST.

The Board finds that the conflicting nexus opinion evidence above is in relative equipoise with respect to establishing a nexus between the Veterans service and her PTSD and MDD.  Thus, by resolving the benefit of the doubt in the Veteran's favor, the Board finds the nexus element has been satisfied.  38 C.F.R. § 3.102; see also Gilbert, 1 Vet.App. at 55.

Inasmuch as the essential elements of this claim, i.e., (1) evidence of current psychiatric disabilities diagnosed as PTSD and MDD; (2) evidence of an inservice corroborating stressor; and (3) nexus evidence establishing a connection between PTSD and MDD and the inservice stressor, have been satisfied, service connection is warranted.  Shedden v. Principi, 381 F.3d at 1166; Caluza v. Brown, 7 Vet. App. at 505.


ORDER

Service connection for PTSD is granted.

Service connection for MDD is granted.

Service connection for anxiety disorder is denied.


REMAND

The TDIU issue is inextricably intertwined with the rating that will be assigned for the Veteran's now service connected PTSD and MDD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

Accordingly, the case is REMANDED for the following action:

After assigning a rating for the Veteran's PTSD and MDD; readjudicate her entitlement to TDIU.

The Veteran and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


